UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-4321 JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end:June 30, 2007 Date of reporting period:June 30, 2007 Michael W. Stockton Secretary Washington Management Corporation 1101 Vermont Avenue, NW Washington, DC 20005 Item 1 – Annual Report for the Period Ended June 30, 2007 ANNUAL REPORT JUNE 30, 2007 JPMorgan Funds  Value Opportunities Fund CONTENTS President’s Letter 1 Investment Adviser’s Report 3 Schedule of Portfolio Investments 6 Financial Statements 9 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 20 Schedule of Shareholder Expenses 21 Board Approval of Renewal of Investment Advisory Agreement 22 Directors 24 Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee for future performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Prospective  investors should refer to the Fund’s prospectus for a discussion of the Fund’s investment objective, strategies and risks. Call  JPMorgan Funds Distribution Services at 1-800-480-4111 for a prospectus containing more complete information about the Fund including management fees and other expenses. Please read the prospectus carefully before investing. JPMorgan Value Opportunities Fund PRESIDENT’S LETTER AUGUST 3, 2007 (Unaudited) Dear Fellow Shareholders: For the fiscal year ended June 30, 2007, the JPMorgan Value Opportunities Fund (Class A shares) returned 23.2% with all distributions reinvested. These strong results outpaced the Standard & Poor’s 500 Composite Index, which gained 20.6%, as well as the Russell 1000 Value Index, which gained 21.9% over this period. Stock market returns for both the second half of 2006 and the first half of 2007 were quite strong. The Dow Jones Industrial Average hit numerous new highs in the fourth quarter of 2006 and again in 2007, reaching a new high for the period on June 4, 2007. The market’s advance from July 2006 onward slowed only in February 2007 when the market fell in reaction to talk of the possibility of a recession and a short-lived fear that a crisis in China’s stock markets would spread elsewhere. The market’s upward trend resumed in March and then stalled in early June before entering a period of considerable volatility. Annual returns of over 20% exceeded expectations, as large-capitalization stock indexes generally outperformed both mid-cap and small-cap stock indexes for the period. Foreign markets, in many cases, were even stronger. Numerous factors influenced the market’s positive results. Corporate earnings have remained strong with larger multinational companies benefiting from economic growth around the world. Many companies have increased dividends, while some have been buying back their shares, adding to market liquidity. Corporate merger and acquisition activity spurred by private equity firms has been at a high level. While food and energy costs have increased and the Federal Reserve Board (Fed) remains concerned about inflationary pressures, the core inflation rate remains relatively low. The Fed has continued to hold the federal funds rate steady at 5.25% now over one year. Longer-term interest rates do show some signs of increasing, causing a drop in longer-term bond prices. The market’s strong performance did not, however, mirror the level of growth in the U.S. economy. Gross domestic product (GDP) grew at an annualized rate of 2.0% and 2.5% in thethird and fourth quarters, respectively, of 2006 and at only 0.7% in the first quarter of 2007, as the economy slowed down during 2006. The GDP estimate for the second quarter of 2007 is 3.4%. The Fed, confronted during this period by a slowing economy, but high employment rates and some evidence of inflationary pressure, held interest rates steady. Those who had hoped that the Fed would move to stimulate greater economic growth by lowering the federal funds rate were disappointed. Despite moderate to low rates of growth, the economy remains reasonably active. Higher energy costs, worries about the housing industry, and sub-prime loan defaults did not particularly slow consumer spending. Manufacturing activity increased in 2007; business investing has been positive. Unemployment has remained low. The slow down in the economy has been caused in large measure by the cooling in the housing market. The inventory of unsold homes rose during the past year while new housing starts declined. The Investment Adviser’s Report (page 3) provides more detailed information about the Fund’s investment results during the past year. The Fund’s performance was particularly helped by holdings in the energy, industrial cyclical, healthcare and consumer cyclical sectors and hurt by holdings in the insurance and transportation sectors. Among the Fund’s largest contributors to positive performance were Alcan, Altria Group, Chevron, Exxon Mobil and Verizon. During this period relatively few stocks reduced your Fund’s performance, but they included Alcoa, Broadcom, MGIC, Motorola and Wachovia. In the market generally, the past 12 months had seen good returns particularly from the energy, natural resource and telecommunications sectors. While we are guardedly optimistic looking forward, we do not think it is realistic to anticipate a continuation of the very positive investment results of the past year. Market volatility appears to be increasing and the market seems uncertain of the future direction of interest rates, inflation, and economic growth generally. News reports continue to stress difficulties in the housing, credit and high-yield debt markets. We want to reiterate that our portfolio managers have continued to produce fine results as shown in the performance table below. For the five-year period ended June 30, 2007 (Class A shares at net asset value), the Fund was in the top 8% (24 out of 338) of all funds in the Lipper Large-Cap Value Equity Fund category. For the three-year period, the Fund ranked 115 out of 433 funds, and for the one-year period, the Fund ranked 198 out of 523 funds. We welcome our newest shareholders. If you have questions or comments about your Fund, please do not hesitate to contact us. As always, we look forward to reporting to you again in six months. Sincerely Jeffrey L. Steele President Cumulative total returns for the periods ending June 30, 2007:(a) 1 Year 3 Years Since Inception 12/31/2001(b) JPMorgan Value Opportunities Fund Class A 23.2% 50.7% 81.7% Russell 1000 Value Index(c) 21.9 55.8 77.9 Standard & Poor’s 500 Composite Index(d) 20.6 39.3 44.4 (a) Results shown are at net asset value with dividends and capital gain distributions reinvested. (b) Date Fund began operations as JPMorgan Value Opportunities Fund. (c) The Russell 1000 Value Index measures the performance of large cap value stocks. An individual cannot invest directly in an index. (d) The Standard & Poor’s 500 Composite Index is an unmanaged broad-based index that is used as representation of the U.S. stock market. It includes 500 widely held common stocks. An individual cannot invest directly in an index. The performance quoted is past performance and is not a guarantee of future results. Mutual funds are subject to certain market risk. Investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data shown. For up-to-date month-end performance information please call 1-800-480-4111. INVESTMENT ADVISER’S REPORT  AS OF JUNE 30, 2007 (Unaudited) FUND FACTS Fund Inception December 31, 2001 Fund Year End June 30 Net Assets as of 6/30/07 (in thousands)  $1,045,959 Primary Benchmark Russell 1000 Value Index Q:HOW DID THE FUND PERFORM? A:The Value Opportunities Fund, which seeks to provide long term capital appreciation, had a total return of +23.2% (Class A shares) for the year ended June 30, 2007, outperforming the +21.9% return of the Russell 1000 Value Index, the Fund’s benchmark. Q:WHY DID THE FUND PERFORM THIS WAY? A:Our overweight position in Canadian aluminum producer Alcan Inc. was a top contributor to performance. In May, the company announced a $7 billion joint venture agreement with Saudi Arabia’s Ma’aden mining company. The project has potential to be an industry low cost producer and one of the world’s largest integrated aluminum companies. Alcan shares also rose throughout the period on Alcoa Inc.’s $28.4 billion hostile bid for the company. The combined Alcan/Alcoa entity would create the world’s largest aluminum and alumina producer and create a competitive advantage against global rivals in China and Russia. The Fund’s position in Chevron Corporation, an integrated oil company, also had a positive impact on performance. In addition to the overall strength of high energy prices, Chevron reported solid exploration success rates, increasingits replacement reserves. Future growth drivers for the company will result from Gulf of Mexico oil discoveries and natural gas development projects in Australia and Asia. Furthermore, Chevron is upgrading its Asian refining facilities to process heavier grades of crude oil more efficiently and capture a greater share of the region’s expected growth. Finally, our position in Exxon Mobil Corp. was a top contributor to performance. The company continues to post record profits driven by an extended period of high energy prices. Exxon is a premier integrated energy company due to its global presence, strong balance sheet, exceptional management team and disciplined approach to capital deployment. A top detractor to performance was MGIC Investment Corp.Shares plunged when the company indicated that subsidiary C-Bass first quarter earnings would be materially lower than market expectations. Investors’ concerns with the company’s exposure to rising sub-prime loan delinquencies and increased credit expenses acted to drive share prices down further. Motorola Inc. underperformed due to a prolonged period of disappointing earnings. Profits declined on a series of unsuccessful product launches and decreasing demand for its handsets. The company experienced most of its weakness in Europe and emerging markets as competitors gained market share. While industry headwinds may weigh down on the stock in the near term, we remain confident the company will improve handset profitability and competitiveness. Another detractor to performance was the Fund’s exposure to Wachovia Corporation. The stock has been under pressure due to lower loan volumes and declining net interest margin occurring at Golden West Financial, which Wachovia acquired in 2006. We believe the stock’s valuation is attractive and more than fully reflects the negative news impacting the company. Q:HOW WAS THE FUND MANAGED? A:The Fund focuses on stock selection as the primary manner of outperforming the market. Sector bets are relatively constrained however; within broad sectors we have established positions in companies that reflect broader themes. One of the larger sector overweights is in autos and transportation, where we maintain a constructive view on railroads. Railroad companies have benefited from both domestic and global expansion and the resulting flow of goods. We believe the sector is experiencing a secular rebirth after decades of under-investment and low returns on capital. The portfolio continues to have a slightly higher expected earnings growth rate than the Russell 1000 Value Index and a lower P/E ratio. The average market capitalization is larger than the index, reflecting very attractive valuations of the largest companies. PORTFOLIO COMPOSITION* Financials 30.6% Energy 11.7 Industrials 9.7 ConsumerDiscretionary 8.9 HealthCare 7.1 ConsumerStaples 7.0 TelecommunicationServices 6.3 Utilities 5.9 Information Technology 5.6 Materials 4.6 Short-TermInvestments 2.6 TOP TEN EQUITY HOLDINGS OF THE PORTFOLIO* 1. Bank of America Corp. 4.6% 2. Exxon Mobil Corp. 4.5 3. Citigroup, Inc. 4.2 4. Verizon Communications, Inc. 3.7 5. General Electric Co. 3.5 6. Procter & Gamble Co. 2.7 7. Wells Fargo & Co. 2.1 8. Wachovia Corp. 2.1 9. Freddie Mac 2.0 10. Chevron Corp. 2.0 *Percentages indicated are based upon total investments as of June 30, 2007. The portfolio’s composition is subject to change. AVERAGE ANNUAL TOTAL RETURNS   AS OF JUNE 30, 2007 INCEPTION DATE OF CLASS 1 YEAR 5 YEAR* SINCE INCEPTION* CLASS A SHARES 12/31/01 Without Sales Charge 23.23% 13.66% 11.47% With 5.25% Sales Charge 16.79 12.44 10.38 CLASS B SHARES 12/31/01 Without CDSC 22.57 12.89 10.71 With CDSC** 17.57 12.64 10.59 CLASS CSHARES 2/19/05 Without CDSC 22.58 12.89 10.71 With CDSC*** 21.58 12.89 10.71 INSTITUTIONAL CLASSSHARES 12/31/04 23.75 13.90 11.69 * Performance for Class C and Institutional Class shares for periods prior to their inception is based on the performance of Class A shares adjusted to reflect the differences in expenses and sales charges between classes. ** Assumes 5% CDSC (contingent deferred sales charge) for the one-year period and 3% CDSC thereafter. *** Assumes 1% CDSC for the one-year period and 0% CDSC thereafter. The returns shown are based on net asset values calculated for shareholder transactions and may differ from the returns shown in the financial highlights which reflect adjustments made to the net asset values in accordance with accounting principles generally accepted in the United States of America. The performance quoted is past performance and is not a guarantee of future results. Mutual funds are subject to certain market risk. Investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data shown. For up-to-date month-end performance information please call 1-800-480-4111. The performance of the Russell 1000 Value Index and the Standard & Poor’s 500 Composite Index does not reflect the deduction of expenses or a sales charge associated with a mutual fund and has been adjusted to reflect reinvestment of all dividends and capital gains of the securities included in the benchmark. The performance of the Lipper Large-Cap Value Funds Index includes expenses associated with a mutual fund, such as investment management fees. These expenses are not identical to the expenses charged by the Fund. The Fund commenced operations as the JPMorgan Value Opportunities Fund on 12/31/01. The Fund previously operated as The Growth Fund of  Washington. The graph illustrates comparative performance for $10,000 invested in Class A Shares of the JPMorgan Value Opportunities Fund, Russell 1000 Value Index, Standard & Poor’s 500 Composite Index and Lipper Large-Cap Value Funds Index from December 31, 2001 to June 30, 2007. The performance of the Fund assumes reinvestment of all dividends and capital gains and includes a sales charge. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Standard & Poor’s 500 Composite Index is a broad-based index that replicates the U.S. stock market. The Lipper Large-Cap Value Funds Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Investors cannot invest directly in an index. Class A shares have a $1,000 minimum initial investment and carry a 5.25% sales charge. Prior to November 15, 2004, the maximum sales charge was 5.75%. Certain fees payable by the Fund are currently being waived as described in the prospectus. Had the expenses not been waived, returns would have been lower. Performance shown in this section does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares. Below are the Plot Points for the data provided in the chart above. 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 6/30/2006 6/30/2007 JPM VOF 9475 8285 10989 12872 13343 13966 17210 RUSS 1000 10000 8448 10985 12796 13697 14593 17789 LLCVI 10000 8032 10281 11515 12235 12781 15524 S&P 500 10000 7790 10024 11114 11658 11974 14439 SCHEDULE OF PORTFOLIO INVESTMENTS AS OF JUNE 30, 2007 (Amounts in thousands) SHARES SECURITY DESCRIPTION VALUE ($) Long-Term Investments — 97.1% Common Stocks — 97.1% Aerospace & Defense — 0.4% 126 Spirit Aerosystems Holdings, Inc., Class A (a) 4,528 Beverages — 0.5% 234 Constellation Brands, Inc., Class A (a) 5,669 Capital Markets — 3.4% 50 Bear Stearns Cos., Inc. (The) 7,014 161 Morgan Stanley 13,488 731 TD AMERITRADE Holding Corp. (a) 14,618 35,120 Chemicals — 2.3% 88 Dow Chemical Co. (The) 3,891 121 Praxair, Inc. 8,725 212 Rohm & Haas Co. 11,614 24,230 Commercial Banks — 5.9% 170 BB&T Corp. 6,911 176 TCF Financial Corp. 4,887 201 U.S. Bancorp 6,620 422 Wachovia Corp. 21,633 616 Wells Fargo & Co. 21,665 61,716 Communications Equipment — 2.0% 100 Cisco Systems, Inc. (a) 2,777 422 Corning, Inc. (a) 10,777 403 Motorola, Inc. 7,131 20,685 Computers & Peripherals — 0.7% 68 International Business Machines Corp. 7,178 Consumer Finance — 0.9% 125 Capital One Financial Corp. 9,781 Containers & Packaging — 0.4% 73 Ball Corp. 3,881 Diversified Financial Services — 9.1% 981 Bank of America Corp. 47,938 63 CIT Group, Inc. 3,432 854 Citigroup, Inc. 43,797 95,167 Diversified Telecommunication Services — 4.8% 270 AT&T, Inc. 11,184 942 Verizon Communications, Inc. 38,770 49,954 Electric Utilities — 2.8% 255 Edison International 14,288 118 FirstEnergy Corp. 7,638 409 Sierra Pacific Resources (a) 7,182 29,108 Electronic Equipment & Instruments — 0.5% 125 Arrow Electronics, Inc. (a) 4,792 Energy Equipment & Services — 0.7% 216 Halliburton Co. 7,438 Food & Staples Retailing — 1.3% 160 SUPERVALU, Inc. 7,388 139 Wal-Mart Stores, Inc. 6,668 14,056 Food Products — 0.5% 92 Kellogg Co. 4,744 Health Care Providers & Services — 1.1% 150 WellPoint, Inc. (a) 11,975 Hotels, Restaurants & Leisure — 0.7% 178 Royal Caribbean Cruises Ltd. 7,659 Household Durables — 0.8% 316 Toll Brothers, Inc. (a) 7,887 Household Products — 3.4% 115 Colgate-Palmolive Co. 7,484 459 Procter & Gamble Co. 28,062 35,546 Industrial Conglomerates — 4.4% 947 General Electric Co. 36,236 262 Tyco International Ltd. (Bermuda)(a)(t) 8,843 28 Tyco International Ltd. (Bermuda)(w) 1,487 46,566 Insurance — 6.4% 84 AMBAC Financial Group, Inc. 7,305 61 American International Group, Inc. 4,279 67 Assurant, Inc. 3,930 608 Genworth Financial, Inc. 20,919 115 Hartford Financial Services Group, Inc. 11,338 156 MBIA, Inc. 9,731 144 MetLife, Inc. 9,311 66,813 Internet Software & Services — 0.4% 152 Yahoo!, Inc. (a) 4,124 Long-Term Investments — Continued ITServices — 0.4% 206 Western Union Co. (The)  4,281 Machinery — 2.4% 35 Caterpillar, Inc. 2,709 170 Dover Corp. 8,675 144 Joy Global, Inc. 8,376 70 Kennametal, Inc. 5,709 25,469 Media — 4.6% 587 News Corp., Class A 12,450 110 R.H. Donnelley Corp. (a) 8,304 299 Time Warner Cable, Inc., Class A (a) 11,720 264 Time Warner, Inc. 5,548 286 Walt Disney Co. (The) 9,778 47,800 Metals & Mining — 0.9% 228 Alcoa, Inc. 9,249 Multi-Utilities — 3.1% 317 CMS Energy Corp. 5,449 131 Consolidated Edison, Inc. 5,924 128 Dominion Resources, Inc. 11,056 115 SCANA Corp. 4,419 266 Xcel Energy, Inc. 5,453 32,301 Multiline Retail — 1.4% 431 Dollar General Corp. 9,448 74 Kohl’s Corp. (a) 5,221 14,669 Oil, Gas & Consumable Fuels — 11.0% 249 Chevron Corp. 20,976 251 ConocoPhillips 19,727 72 EOG Resources, Inc. 5,275 557 Exxon Mobil Corp. 46,679 291 Occidental Petroleum Corp. 16,860 92 XTO Energy, Inc. 5,553 115,070 Paper & Forest Products — 1.0% 970 Domtar Corp. (Canada)(a) 10,826 Pharmaceuticals — 6.0% 177 Abbott Laboratories 9,452 364 Merck & Co., Inc. 18,102 223 Pfizer, Inc. 5,694 199 Schering-Plough Corp. 6,067 Pharmaceuticals — Continued 55 Sepracor, Inc. (a) 2,252 366 Wyeth 20,969 62,536 Real Estate Investment Trusts (REITs) — 1.1% 90 Equity Residential 4,107 116 Mack-Cali Realty Corp. 5,049 32 Public Storage, Inc. 2,443 11,599 Road & Rail — 2.3% 73 Burlington Northern Santa Fe Corp. 6,173 174 Hertz Global Holdings, Inc. (a) 4,628 262 Norfolk Southern Corp. 13,758 24,559 Semiconductors & Semiconductor Equipment — 1.0% 173 Broadcom Corp., Class A (a) 5,069 491 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 5,469 10,538 Software — 0.7% 338 Symantec Corp. (a) 6,822 Specialty Retail — 1.4% 126 Advance Auto Parts, Inc. 5,119 387 Staples, Inc. 9,176 14,295 Thrifts & Mortgage Finance — 3.7% 167 Countrywide Financial Corp. 6,070 350 Freddie Mac 21,257 206 MGIC Investment Corp. 11,730 39,057 Tobacco — 1.2% 179 Altria Group, Inc. 12,548 Wireless Telecommunication Services — 1.5% 284 Crown Castle International Corp. (a) 10,291 236 Sprint Nextel Corp. 4,894 15,185 Total Long-Term Investments (Cost $890,883) 1,015,421 Short-Term Investment — 2.6% Investment Company — 2.6% 27,419 JPMorgan Prime Money Market Fund, Institutional Class (b)(c) (Cost $27,419) 27,419 Total Investments — 99.7% (Cost $918,302) 1,042,840 Other Assets in Excess of Liabilities — 0.3% 3,119 NET ASSETS — 100.00% 1,045,959 ShortPosition 0.2% SHARES SECURITY DESCRIPTION VALUE($) 58 Covidien Ltd. (Bermunda) (a) (t) (Proceeds received $2,533) 2,504 Percentages indicated are based on net assets. Abbreviations: (a) Non-income producing security. (b) Investment in affiliate. Money market fund registered under the Investment Company Act of 1940, as amended, and advised by J.P. Morgan Investment Management, Inc. (c) All or a portion of this security is segregated for current or potential holdings of futures, swaps, options, TBA, when-issued securities, delayed delivery securities, and reverse repurchase agreements. (t) Short position is the result of the sale of a when-issued security to be received from a pending corporate action of the long position. (w) When-Issued Security. ADR American Depositary Receipt STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2007 (Amounts in thousands) ASSETS: Investments in non-affiliates, at value $1,015,421 Investments in affiliates, at value 27,419 Total investment securities, at value 1,042,840 Cash 44 Receivables: Investment securities sold 10,237 Fund shares sold 2,287 Interest and dividends 1,432 Prepaid expenses and other assets 4 Total Assets 1,056,844 LIABILITIES: Payables: Investment securities purchased 5,502 Fund shares redeemed 2,180 Securities sold short, at value 2,504 Accrued liabilities: Investment advisory fees 348 Business management fees 73 Shareholder servicing fees 102 Distribution fees 74 Other 102 Total Liabilities 10,885 Net Assets $1,045,959 STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2007 (continued) (Amounts in thousands, except per share amounts) NET ASSETS: Paid in capital $ 829,800 Accumulated undistributed (distributions in excess of  ) net investment income 7,536 Accumulated net realized gains (losses) 84,056 Net unrealized appreciation (depreciation) 124,567 Total Net Assets $1,045,959 Net Assets: Class A $97,106 Class B 12,175 Class C 10,554 Institutional Class 926,124 Total $1,045,959 Outstanding shares (total authorized capital stock — 500,000   $.01 par value, 48,996 outstanding) Class A 4,555 Class B 581 Class C 503 Institutional Class 43,357 Net Asset Value: Class A - Redemption price per share $21.32 Class B - Offering price per share (a) $20.94 Class C - Offering price per share (a) $20.97 Institutional Class - Offering and redemption price per share $21.36 Class A maximum sales charge 5.25% Class A maximum public offering price per share (net asset value per share/100%- maximum sales charge) $22.50 Cost of investments $918,302 Proceeds from securities sold short $2,533 (a)Redemption price for Class B and Class C shares varies based on the length of time the shares are held. STATEMENT OF OPERATIONS FOR THE YEAR ENDED JUNE 30, 2007 (Amounts in thousands) INVESTMENT INCOME: Dividend income $20,602 Dividend income from affilates (a) 1,311 Foreign taxes withheld (15) Total investment income 21,898 EXPENSES: Investment advisory fees 4,314 Business management fees 1,629 Distribution fees: Class A 218 Class B 83 Class C 69 Shareholder servicing fees: Class A 218 Class B 28 Class C 23 Institutional Class 824 Transfer agent fees 156 Auditing and legal fees 44 Custodian and accounting fees 33 Directors’ fees 40 Postage, stationary and supplies 72 Reports to shareholders 28 Registration and prospectus expenses 82 Other 199 Total expenses 8,060 Less amounts waived (1,484) Net expenses 6,576 Net  investment income (loss) 15,322 REALIZED/UNREALIZED GAINS (LOSSES): Realized gain (loss) on transactions from investments 95,321 Change in net unrealized appreciation (depreciation) of: Investments 84,484 Securities sold short 29 Change in net unrealized appreciation (depreciation) 84,513 Net realized/unrealized gains (losses) 179,834 Change in net assets resulting from operations $195,156 (a)Includes reimbursement of investment advisory and shareholder servicing fees. Please see Fees and Other Transactions with Affiliates inthe Notes to Financial Statements. STATEMENTS OF CHANGES IN NET ASSETS FOR THE PERIODS INDICATED (Amounts in thousands) Year Ended 6/30/07 Six Months Ended 6/30/06 (a) Year Ended 12/31/05 CHANGE IN NET ASSETS RESULTING FROM OPERATIONS: Net investment income (loss) $15,322 $7,146 $9,354 Net realized gain (loss) 95,321 9,340 12,255 Change in net unrealized appreciation (depreciation) 84,513 18,031 7,119 Change in net assets resulting from operations 195,156 34,517 28,728 DISTRIBUTIONS TO SHAREHOLDERS: Class A From net investment income (1,087) — (712) From net realized gains (2,056) — (1,301) Class B From net investment income (95) — (30) From net realized gains (269) — (145) Class C From net investment income (78) — (25) From net realized gains (224) — (139) Institutional Class From net investment income (13,559) — (8,135) From net realized gains (19,508) — (9,813) Total distributions to shareholders (36,876) — (20,300) CAPITAL TRANSACTIONS: Change in net assets from capital transactions 89,069 104,694 586,691 NET ASSETS: Change in net assets 247,349 139,211 595,119 Beginning of period 798,610 659,399 64,280 End of period $1,045,959 $798,610 $659,399 Accumulated undistributed (distributions in excess of) net investment income $7,536 $7,422 $453 (a) Effective June 30, 2006, the Fund changed its fiscal year end from December 31 to June 30. Year Ended 6/30/07 Six Months Ended 6/30/06 (a) Year Ended 12/31/05 CAPITAL TRANSACTIONS: Class A Proceeds from shares issued $20,373 $11,204 $36,428 Dividends reinvested 2,766 — 1,751 Cost of shares redeemed (18,144) (12,175) (7,504) Change in net assets from Class A capital transactions $4,995 $(971) $30,675 Class B Proceeds from shares issued $3,172 $1,663 $8,289 Dividends reinvested 338 — 162 Cost of shares redeemed (2,558) (904) (755) Change in net assets from Class B capital transactions $952 $759 $7,696 Class C Proceeds from shares issued $2,605 $927 $8,054 Dividends reinvested 249 — 134 Cost of shares redeemed (1,846) (1,121) (446) Change in net assets from Class C capital transactions $1,008 $(194) $7,742 Institutional Class Proceeds from shares issued $167,471 $113,140 $568,687 Issued in-kind (see Note 6) — 46,061 — Dividends reinvested 30,721 — 17,305 Cost of shares redeemed (116,078) (54,101) (45,414) Change in net assets from Institutional Class capital transactions $82,114 $105,100 $540,578 SHARE TRANSACTIONS: Class A Issued 1,026 628 2,153 Reinvested 141 — 102 Redeemed (914) (687) (439) Change in Class A shares 253 (59) 1,816 Class B Issued 164 95 499 Reinvested 17 — 10 Redeemed (131) (51) (45) Change in Class B shares 50 44 464 Class C Issued 133 53 482 Reinvested 13 — 8 Redeemed (96) (64) (26) Change in Class C shares 50 (11) 464 Institutional Class Issued 8,465 6,410 33,605 Issued in-kind (see Note 6) — 2,620 — Reinvested 1,559 — 1,007 Redeemed (5,822) (3,044) (2,657) Change in Institutional Class shares 4,202 5,986 31,955 (a) Effective June 30, 2006, the Fund changed its fiscal year end from December 31 to June 30. FINANCIAL HIGHLIGHTS FOR THE PERIODS INDICATED Per share operating perfomance Ratios/Supplemental data Investment operations Distributions Ratios to average net assets (a) Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gains (losses) on investments Total from investment operations Net investment income Net realized gains Total distributions Net asset value, end of period Total return (excludes sales charge) (b)(c) Net assets end of period (000’s) Net expenses Net investment income (loss) Expenses without waivers reimbursements and earnings credits Portfolio turnover rate (b) Class A Year Ended June 30, 2007 $17.95 $0.25 $3.85 $4.10 $(0.25) $(0.48) $(0.73) $21.32 23.23% $97,106 1.07% 1.28% 1.21% 80% January 1, 2006 to June 30, 2006 (d) 17.15 0.13 0.67 0.80 — — — 17.95 4.66 77,228 1.10 1.47 1.23 42 Year Ended December 31, 2005 17.00 0.18 0.45 0.63 (0.17) (0.31) (0.48) 17.15 3.66 74,797 1.07 1.22 1.17 70 Year Ended December 31, 2004 16.62 0.15 2.70 2.85 (0.15) (2.32) (2.47) 17.00 17.14 43,255 1.44 0.88 1.62 41 Year Ended December 31, 2003 15.48 0.10 4.86 4.96 (0.10) (3.72) (3.82) 16.62 32.63 39,014 1.41 0.64 1.65 61 Year Ended December 31, 2002 20.86 0.06 (2.63) (2.57) (0.06) (2.75) (2.81) 15.48 (12.54) 31,796 1.46 0.42 N/A 51 Class B Year Ended June 30, 2007 17.66 0.15 3.78 3.93 (0.17) (0.48) (0.65) 20.94 22.57 12,175 1.57 0.78 1.71 80 January 1, 2006 to June 30, 2006 (d) 16.91 0.08 0.67 0.75 — — — 17.66 4.44 9,370 1.60 0.97 1.73 42 Year Ended December 31, 2005 16.77 0.11 0.40 0.51 (0.06) (0.31) (0.37) 16.91 3.03 8,233 1.64 0.66 1.73 70 Year Ended December 31, 2004 16.45 0.02 2.64 2.66 (0.02) (2.32) (2.34) 16.77 16.14 384 2.26 0.15 2.41 41 Year Ended December 31, 2003 15.40 (0.01) 4.78 4.77 — (3.72) (3.72) 16.45 31.56 98 2.14 (0.08) 2.38 61 Year Ended December 31, 2002 (e) 20.86 (0.08) (2.63) (2.71) — (2.75) (2.75) 15.40 (13.21) 14 2.45 (0.40) N/A 51 Class C Year Ended June 30, 2007 17.67 0.14 3.80 3.94 (0.16) (0.48) (0.64) 20.97 22.64 10,554 1.57 0.78 1.71 80 January 1, 2006 to June 30, 2006 (d) 16.92 0.08 0.67 0.75 — — — 17.67 4.43 8,011 1.60 0.97 1.73 42 February 23, 2005 to December 31, 2005 (e) 16.59 0.10 0.59 0.69 (0.05) (0.31) (0.36) 16.92 4.16 7,854 1.64 0.67 1.73 70 Institutional Class Year Ended June 30, 2007 17.98 0.32 3.87 4.19 (0.33) (0.48) (0.81) 21.36 23.75 926,124 0.65 1.70 0.81 80 January 1, 2006 to June 30, 2006 (d) 17.14 0.17 0.67 0.84 — — — 17.98 4.90 704,001 0.64 1.93 0.84 42 Year Ended December 31, 2005 (e) 17.00 0.28 0.42 0.70 (0.25) (0.31) (0.56) 17.14 4.11 568,515 0.65 1.64 0.84 70 (a) Annualized for periods less than one year. (b) Not annualized for periods less than one year. (c) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and as such, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset value and returns from shareholder transactions. (d) Effective June 30, 2006, the Fund changed its fiscal year end from December 31 to June 30. (e) Commencement of offering of class of shares. N/A – not applicable NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2007 1. Organization The JPMorgan Value Opportunities Fund, Inc. (the "Fund") was incorporated in Maryland on May 24, 1985 as The Growth Fund of Washington, Inc. and operated as such through December 30, 2001. On December 31, 2001, the Fund began operating as the JPMorgan Value Opportunities Fund. The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open end, diversified investment company. The Fund’s objective is to provide for long-term capital appreciation. The Fund offers Class A, Class B, Class C and Institutional Class shares. Institutional Class shares and Class C shares were initially offered on December 31, 2004 and February 19, 2005, respectively. Class A shares generally have a front-end sales charge while Class B shares and Class C shares provide for a contingent deferred sales charge. Institutional Class shares have no sales charge. All classes have equal rights as to earnings, assets and voting privileges except that each class may bear different distribution and shareholder servicing fees, and each class has exclusive voting rights with respect to its distribution plans and shareholder servicing agreement. 2. Significant Accounting Policies The following is a summary of the significant accounting policies followed by the Fund in its preparation of its financial statements. The policies are in accordance with accounting principles generally accepted in the United States of America which requiremanagement to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. A. Valuation of Investments — Equity securities listed on a North American, Central American, South American or Caribbean securities exchange shall generally be valued at the last sale price on the exchange on which the security is principally traded that is reported before the time when the net assets of the Fund is valued. The value of securities listed on the NASDAQ Stock Market, Inc. shall generally be the NASDAQ Official Closing Price. Fixed income securities (other than short-term investments maturing in less than 61 days) are valued each day based on readily available market quotations received from third party broker-dealers of comparable securities or independent or affiliated pricing services approved by the Board of Directors. Such pricing services and broker-dealers will generally provide bid-side quotations. Generally, short-term investments (other than certain high yield securities) maturing in less than 61 days are valued at amortized cost, which approximates market value. Futures, options and other derivatives are valued on the basis of available market quotations. Investments in other open-end investment companies are valued at such investment company’s current day closing net asset value per share. Securities or other assets for which market quotations are not readily available or for which market quotations do not represent the value at the time of pricing (including certain illiquid securities) are fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. It is possible that the estimated values may differ significantly from the values that could have been used had a ready market for the investment existed, and such differences could have been material. Trading in securities on most foreign exchanges and over-the-counter markets is normally completed before the close of the domestic market and may also take place on days when the domestic market is closed. In accordance with procedures adopted by the Board of Directors, the Fund applies fair value pricing on equity securities on a daily basis except for North American, Central American, South American and Caribbean equity securities held in its portfolio by utilizing the quotations of an independent pricing service, unless the Fund’s adviser determines that use of another valuation methodology is appropriate. The pricing service uses statistical analyses and quantitative models to adjust local market prices using factors such as subsequent movement and changes in the prices of indices, securities and exchange rate in other markets, in determining fair value as of the time the Fund calculates its net asset value. B. Securities Transactions and Investment Income —Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed). Securities gains and losses are calculated on a specifically identified cost basis. Interest income is determined on the basis of coupon interest accrued using the effective interest method adjusted for amortization of premiums and accretion of discounts. Dividend income less foreign taxes withheld, if any, is recorded on the ex-dividend date or when the Fund first learns of the dividend. C. Allocation of Income and Expenses — In calculating the net asset value per share of each class, investment income, realized and unrealized gains and losses and expenses other than class specific expenses are allocated daily to each class of shares based upon the proportion of net assets of each class at the beginning of each day. Each class of shares bears its pro-rata portion of expenses attributable to the Fund, except that each class separately bears expenses related specifically to that class, such as distribution and shareholder servicing fees. D. Federal Income Taxes — It is the Fund’s policy to continue to comply with the provisions of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute all of its distributable net investment income and net realized gains on investments. Accordingly, no provision for Federal income tax is necessary. E. Foreign Taxes — The Fund may be subject to foreign taxes on income, gains on investments or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and recoveries as applicable, based upon its current interpretation of tax rules and regulations that exist in the markets in which it invests. F. Dividends and Distributions to Shareholders — Dividends from net investment income are generally declared and paid annually. Dividends are declared separately for each class. No class has preferential dividend rights; differences in per share rates are due to differences in separate class expenses. Net realized capital gains, if any, are distributed at least annually. The amount of dividends and distributions from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which may differ from accounting principles. To the extent these "book/tax" differences are permanent in nature (i.e., that they result from other than timing of recognition — "temporary differences"), such amounts are reclassified within the capital accounts based on their Federal tax-basis treatment. For the fiscal year ended June 30, 2007, undistributed net investment income was decreased by $389,000 and undistributed capital gains was increased by $389,000. The reclassification relates primarily to investments in real estate investment trusts. G. New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes — an Interpretation of FASB Statement No. 109" (the "Interpretation"). The Interpretation establishes for all entities, including pass-through entities such as the Fund, a minimum threshold for financial statement recognition of the benefit of positions taken in filing tax returns (including whether an entity is taxable in a particular jurisdiction), and requires certain expanded tax disclosures. The Interpretation is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the date of effectiveness. Based on management’s analysis, the determination has been made that the adoption of the Interpretation did not have an impact to the Fund’s financial statements upon adoption. Management continually reviews the Fund’s tax positions and such conclusions under the Interpretation based on factors, including, but not limited to, ongoing analyses of tax laws, regulations and interpretations, thereof. In addition, in September 2006, Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("SFAS 157"), was issued and is effective for fiscal years beginning after November 15, 2007. SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Management continues to evaluate the impact the adoption of SFAS 157 will have on the Fund’s financial statement disclosures. 3. Fees and Other Transactions with Affiliates A. Investment Advisory Fee — Pursuant to the Investment Advisory Agreement, J.P. Morgan Investment Management Inc. (the "Adviser") acts as the investment adviser to the Fund. The Adviser is a wholly-owned subsidiary of J.P. Morgan Asset Management Holdings Inc., which is a wholly-owned subsidiary of JPMorgan Chase & Co. ("JPMorgan"). The Adviser supervises the investments of the Fund and for such service is paid a fee. The fee is accrued daily and paid monthly based on the Fund’s average daily net assets. Effective March 1, 2007, the annual fee rate for the Fund is 0.40%. Prior to March 1, 2007, the annual fee rate was 0.50%. The Fund may invest in one or more money market funds advised by the Adviser or its affiliates. Advisory and shareholder servicing fees are waived and/or reimbursed from such funds in an amount sufficient to offset any doubling up of these fees related to the Fund’s investment in an affiliated money market fund to the extent required by law or as undertaken by the Adviser or its affiliates. The amount of these waivers/reimbursements resulting from investments in the money market funds for the year ended June 30, 2007 was approximately $30,000. B. Business Management Fee — Pursuant to the Business Management Agreement, Washington Management Corporation ("WMC" or "Business Manager"), a wholly-owned subsidiary of The Johnston-Lemon Group, Incorporated, performs various corporate and administrative services and receives a fee accrued daily and paid monthly based on the Fund’s average daily net assets. The annual fee rate for the Fund is 0.175%. The Business Manager waived its fees as outlined in Note 3.F. C. Distribution Fees — Pursuant to a Distribution Agreement, JPMorgan Distribution Services, Inc. (the "Distributor"), a wholly-owned subsidiary of JPMorgan, serves as the Fund’s exclusive underwriter and promotes and arranges for the sale of the Fund’s shares. The Board of Directors has adopted Distribution Plans (the "Distribution Plans") for Class A, Class B, and Class C Shares of the Fund in accordance with Rule 12b-1 under the 1940 Act. The Distribution Plans provide that the Fund shall pay distribution fees, including payments to the Distributor, at annual rates of the average daily net assets of up to 0.25% for Class A and 0.75% for Class B and Class C In addition, the Distributor is entitled to receive the front-end sales charges from purchases of Class A Shares and the contingent deferred sales charges ("CDSC") from redemptions of Class B and Class C Shares and certain Class A Shares for which front-end sales charges have been waived. For the year ended June 30, 2007, the Distributor received the following amounts: Class A — $218,000, Class B — $83,000 and Class C — $69,000. Sales charges are not an expense of the Fund and, hence, are not reflected in the accompanying Statement of Operations. Johnston, Lemon & Co. Incorporated, a wholly-owned subsidiary of The Johnston-Lemon Group, Incorporated, parent company of WMC, earned $39,000 on its retail sales of shares of the Fund and Distribution Plan fees. D. Shareholder Service Fees — The Fund has entered into a Shareholder Servicing Agreement with the Distributor under which the Distributor provides support services to the shareholders. For performing these services, the Distributor receives a fee that is computed daily and paid monthly equal to a percentage of the average daily net assets at an annual rate of 0.25% for Class A, Class B and Class C Shares and 0.10% for the Institutional Class Shares. The Distributor has entered into shareholder services contracts with affiliated and unaffiliated financial intermediaries who provide shareholder services and other related services to their clients or customers who invest in the Fund under which the Distributor will pay all or a portion of such fees earned to financial intermediaries for performing such services. The Distributor waived Shareholder Servicing fees as outlined in Note 3.F. E. Custodian and Fund Accounting Fees — JPMorgan Chase Bank, N.A. ("JPMCB"), a wholly-owned subsidiary of JPMorgan, provides portfolio custody and accounting services for the Fund. The amounts paid directly to JPMCB by the Fund for custody and accounting services are included in Custodian and accounting fees in the Statement of Operations. The custodian fees may be reduced by credits earned by the Fund, based on uninvested cash balances held by the custodian. The custodian fee was not reduced by these credits during the year. F. Waivers and Reimbursements — The Adviser, Business Manager and Distributor have contractually agreed to waive fees and/or reimburse the Fund to the extent that total annual operating expenses for Class A, Class B, Class C and the Institutional Class Shares (excluding interest, taxes and extraordinary expenses) exceed 1.09%, 1.59%, 1.59%, and 0.65%, respectively, of the average daily net assets for each class. Certain fee waivers made pursuant to that agreement will also have the effect of lowering other Share Class expenses. The contractual expense limitation agreements were in effect for the period ended June 30, 2007. The expense limitation percentages are due to expire October 31, 2008, but may be extended. For the year ended June 30, 2007, the Fund’s service providers contractually waived fees for the Fund as follows: Business Manager
